SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) [ X ]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2011 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-18958 Groen Brothers Aviation, Inc. (Exact name of registrant as specified in its charter) Utah (State or other jurisdiction of incorporation or organization) 87-0489865 (I.R.S. Employer Identification No.) 2640 W. California Avenue Salt Lake City, Utah84104-4593 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(801) 973-0177 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. £ YesNo R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. £ YesNo R Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.R YesNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesRNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyþ Indicated by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act£ YesNo R The aggregate market value of the voting and common equity held by non-affiliates computed by reference to the average bid and asked price of such common equity, as of the last business day of the registrant's second fiscal quarter ended December 31, 2010 was $2,457,000. The number of shares outstanding of the registrant’s no par value Common Stock as of October 13, 2011 was 171,416,289. Documents Incorporated by Reference None Groen Brothers Aviation, Inc. Annual Report on Form 10-K Year Ended June 30, 2011 Table of Contents Part I Page No. Item 1. Business 1 Item 1A. Risk Factors 17 Item 1B. Unresolved Staff Comments 22 Item 2. Properties 22 Item 3. Legal Proceedings 22 Item 4. (Removed and Reserved) Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 23 Item 6. Selected Financial Data 25 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 36 Item 8. Financial Statements and Supplementary Data 36 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 9A Controls and Procedures 36 Item 9B Other Information 37 Part III Item 10. Directors, Executive Officers and Corporate Governance 37 Item 11. Executive Compensation 41 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 44 Item 13. Certain Relationships and Related Transactions, and Director Independence 45 Item 14. Principal Accounting Fees and Services 46 Part IV Item 15. Exhibits, Financial Statement Schedules 47 Signatures 51 PART I Item 1.Business Going Concern Qualification The Report of Independent Registered Public Accounting Firm on our 2011 audited consolidated financial statements addresses an uncertainty about our ability to continue as a going concern, indicating that our operating losses and lack of working capital raise substantial doubt about our ability to continue as a going concern.At June 30, 2011, we had total current liabilities of $157,294,000 and current assets of $314,000, resulting in a working capital deficiency of $156,980,000.At June 30, 2011, we had a total stockholders’ deficit of $165,529,000.There can be no assurance that management’s efforts to adequately capitalize the Company or attain a successful level of operations and cash flows will be successful.In light of our current financial position and the uncertainty of raising sufficient capital to achieve our goals, the Company’s viability as a going concern is uncertain. Reduced Level of Operations Following delays in our Heliplane program for the U.S. Defense Advanced Research Projects Agency (“DARPA”), lower than anticipated results from sales of our SparrowHawk kits, and negative conditions in capital markets, in May 2008 we effected a substantial reduction in force and significantly scaled back the level of our operations, including the termination of our SparrowHawk kit gyroplane manufacturing operation. The negative cash flow consequences resulting from delays in the Heliplane program, made it necessary for us to resign our prime contractor position on the DARPA contract, after successfully completing Phase IA.Accordingly, in January 2009, DARPA on our recommendation announced the award of the Heliplane for Phase IB prime contractor position to the Georgia Institute of Technology (“GT”), with the Company engaged as a GT subcontractor for the rotor systems work.Phase IB has been completed successfully, but funding for Phase II has not subsequently been made available.Our future involvement in this DARPA contract is not anticipated, but we continue to seek opportunities with the Department of Defense (“DoD”) where we believe our Heliplane technology expertise can offer advantages for US military needs. In these circumstances the Company has continued to operate at its reduced level of operations, focused on exploring means of exploiting its gyroplane and gyrodyne technology for commercial applications and for military usage in the United States or where permitted by International Traffic in Armaments (“ITAR”) regulations. These activities are described in detail under Company Products while funding is described in detail in Management’s Discussion and Analysis of Financial Condition and Results of Operation, but summarized as follows.In October 2008, the Company entered into a Note Purchase Agreement with the holders of our Series B Preferred Stock (“Series B Holders”) that provides for the periodic sale by the Company to the lenders of short-term promissory notes to provide us with funding to cover our minimum cash needs and the Series B Holders have continued to cover minimum cash needs with monthly funding.Furthermore, as described under Company Products, they have contributed materially to our efforts to establish joint ventures or other strategic relationships that will allow us to fund the development and commercialization of our technology.However, there can be no assurance that we will be successful in these efforts, or that this funding will continue. 1 Although we are currently operating at a significantly reduced level, we have presented in this annual report detailed disclosure of the history of the development of our technology, opportunities for commercialization of our technology in its various forms, the regulatory environment that we operate in and other discussions of our business. Background Groen Brothers Aviation, Inc. (the “Company”) or (“GBA”) was originally incorporated in the State of Utah on July 28, 1980 as New Wave Energy.On October 23, 1990, the name of New Wave Energy was changed to Groen Brothers Aviation, Inc., and under this name, the Company became a fully reporting public corporation (stock symbol “GNBA”) to facilitate the raising of capital.Hereafter, the "Company" refers to the registrant, Groen Brothers Aviation, Inc. (“GBA”) and its wholly-owned subsidiaries, Groen Brothers Aviation USA, Inc. (“GBA USA”), Groen Brothers Aviation International, LLC, and, from December 2002 through November 2004, American Autogyro, Inc. (“AAI”).Effective November 1, 2004, we merged AAI into GBA USA.Groen Brothers Aviation International, LLC (“Groen Brothers International”) was formed as a special purpose subsidiary in July 2010 to participate in a possible future Chinese joint venture.Unless otherwise stated, the financial activities described herein are those of GBA USA, which currently is the sole operating entity of the Company. Gyroplane and Gyrodyne Technology Autorotative flight was developed in 1919 by Spanish aviator, Juan de la Cierva, with the objective of eliminating the risk of stalling inherent in all fixed wing aircraft when forward speed drops below a critical speed.De la Cierva named and trademarked his invention as the “autogiro,” which means “self turning” or “autorotation.”The rotary wing of a gyroplane1, however, powered in flight only by the onrushing air, much like a windmill, will not stall.A reduction in forward speed will not result in a sudden loss of lift.As speed decreases, a gyroplane will begin to descend, right side up and controllable, as its rotating wing continues to provide lift with the upward flow of air driving the rotor.This provides the gyroplane with an important inherent safety advantage over a conventional airplane for activities requiring low altitude and low speed operations.In a low level surveillance role, such as law enforcement, border patrol, traffic control, etc., proper procedure for all rotorcraft is to circle in a slow orbit, something we believe that Company-designed gyroplanes can do efficiently and safely. For such low, slow flying missions, a gyroplane has a similar safety advantage over a helicopter.The helicopter obtains its lift from its engine-powered rotor blades pulling the air downwards, creating an upward force on the rotor, enabling the helicopter to hover.This, however, also makes the aircraft unstable and difficult to fly since a loss of power to a helicopter rotor will cause an immediate loss of lift.Only with sufficient forward speed or altitude will a skilled and practiced pilot have sufficient time to put a helicopter into autorotation and thus make a controlled landing while operating as a gyroplane, although without the benefit of rotor blades optimized for autorotative flight.A helicopter is also more mechanically complex than a gyroplane, requiring additional safety-critical systems, notably a transmission between engine and main rotor, and a tail rotor with its gearbox, needed to offset the torque in the system created by the powering of the rotor in flight.For these reasons, a gyroplane, not requiring a tail rotor or complex transmission because its rotor is not driven by its engine, is inherently safer, simpler, quieter, and easier to operate while much less expensive to maintain than a helicopter. 1Gyroplane is an official term now designated by the FAA to describe an aircraft that gets its lift from rotor blades and its thrust from an engine-driven propeller either in front, the tractor configuration, or at the rear, the pusher configuration. 2 The one material advantage of a helicopter over a gyroplane is its ability to hover, which is necessary in some situations such as sea rescue, sling-load work, or landing in uneven terrain.For air surveillance and point-to-point flying, the inability to hover is not a disadvantage.Helicopters at low altitude, out of ground effect, will whenever possible avoid hovering because of the danger inherent in doing so.When power fails in a helicopter, the pilot must convert from powered flight to autorotative flight to keep the rotor blades turning.This is an unforgiving process, requiring a skilled, practiced, accurate, and rapid reaction by the pilot and it requires a minimum altitude and/or airspeed to be performed safely.If a power failure occurs when a helicopter is operating with insufficient altitude or speed, specifically if operating within the “height-velocity” curve shown on graphs in the helicopter’s flight manual (informally known as the “dead man’s curve”), the pilot will not be able to avoid a crash landing. In summary, gyroplanes in flight, being in constant autorotation, are much safer in low and slow flight than either airplanes or helicopters.Airplanes flying low and slow risk a stall/spin crash, which cannot happen in a gyroplane, while helicopters losing power in the same conditions can face an unrecoverable condition as they lose lift.If power fails in a gyroplane, however, the autorotation continues and the aircraft can be guided softly to the ground from virtually any altitude. The gyrodyne is a derivative of the gyroplane that, as the name implies, has a powered rotor that enables the gyrodyne to hover and to take-off and land vertically.Gyrodynes differ from helicopters in that their rotors are powered, not by the main engine, but by tip-jets which are normally used only for takeoff, landing, and hovering.In forward flight the tip-jets are turned off and the aircraft operates as a gyroplane with the attendant advantages of safety, reliability, and economy.Since the rotor is not driven mechanically by torque from the main engine located in the aircraft fuselage, a gyrodyne, like a gyroplane, does not require a tail rotor with its complexity and maintenance requirements. Interrupted History of the Gyroplane In the 1920s and 1930s, following Spaniard Juan de la Cierva’s successful flights ofhis invention, the autogiro (gyroplane),Harold Pitcairn and his colleague Walter Kellett, under license from Cierva, designed and built a series of gyroplanes in America which eventually made vertical takeoffs and landings.Their efforts resulted in the autogiro concept proving commercially successful in many applications during the 1930s and early 1940s.An outstanding example was its use by the U.S. Postal Service for nearly ten years to deliver mail from the roofs of post offices.Hundreds of flights carrying mail were performed by Kellett and Pitcairn gyroplanes flying in Camden, Philadelphia, Chicago, New Orleans, Washington, D.C., and other cities. Funding for development of aircraft for the private market had collapsed in the years of the Great Depression and in the build up toward World War II, the main source of investment in aviation came from the U.S. military.At the time, Igor Sikorsky, who was an important designer of transport airplanes for the government, recognized the potential of a helicopter to the military.After licensing rotor technology from Pitcairn, he convinced the U.S. military to invest in the helicopter as the next logical step in the evolution of rotorcraft, promising more versatility for military purposes than the gyroplane.This commitment to the helicopter effectively ended government funding for technical development of the gyroplane. 3 After World War II, there was a brief and modest resurgence as investors enabled three private companies to develop two-seat commercial gyroplanes that were certified by the FAA:the Umbaugh (later the Air & Space 18A), the Avian (a Canadian design of that same period that reached FAA certification, but was never produced), and the McCulloch J-2.In each case, as an expedient to FAA certification, the designers adapted helicopter rotors and blades and thus did not fully use the gyroplane technology created by their 1930s predecessors.As a result, none of these civilian gyroplanes performed well and their companies failed. More significantly, during the 1950s, Igor Bensen, who had been a principal in General Electric’s rotary wing program after World War II, developed a home-built open-frame gyroplane kit for amateurs, which he called the “gyrocopter.”Stemming from this initiative, home-built kits, mostly seating one person, became popular with enthusiasts and more than a dozen small manufacturers have produced and sold hundreds of kits. The technical development of the helicopter necessary to achieve the potential of hovering flight was, however, much more difficult and took far longer than the military expected.Real utility was not fully attained until the middle of the Vietnam War and then only after billions of dollars had been spent developing turbine-powered helicopters with sufficient payload to move large numbers of troops and equipment into and out of the jungle. Initial GBA Research & Development into Gyroplane Technology The initial objective of the Company, primarily through GBA USA, was to develop and market an easy-to-fly and cost-efficient gyroplane that could compete effectively in the general aviation market.Initially, personal funds of David and Jay Groen were used to build a proof-of-concept aircraft incorporating a design for the first collective pitch controlled semi-rigid teetering rotor system for a gyroplane.This first prototype aircraft flew successfully in 1987, and as a result, we were able to obtain the support of private investors to begin the development of our second prototype gyroplane, the one-seat Hawk 1.Following the successful flight of the Hawk 1 in 1992 we proceeded with the design of our third prototype, the two-seat Hawk H2X, which first flew in February 1997, incorporating a unique airfoil rotor-blade design enabling a smooth vertical takeoff at a world record-breaking density altitude for gyroplanes. At this point, management recognized that the opportunities for gyroplanes, and for the Company, extended well beyond the original general aviation market objective, and had broad potential for commercial, governmental and military applications.Our focus was thus reoriented to the design of a larger four-seat gyroplane, the GBA Hawk 4, intended for Federal Aviation Administration (“FAA”) certification with a wide range of potential commercial and public use applications.The development of the Hawk 4 and its derivatives, the initiation of the manufacture of the smaller two-seat SparrowHawk kit gyroplane and its derivatives, and our subsequent entry into the military market through the DARPA program are reviewed in the section below, Company Products. 4 Company Products: The Hawk 4 and Advanced Derivatives GBA Hawk 4 Gyroplane The first pre-production piston-engine version of the four-seat Hawk 4 flew in September 1999, followed by the turbine-engine version in July 20002.This latter aircraft, powered by a Rolls-Royce Model 250 420shp turboprop engine, was developed to become our first major production aircraft.It incorporates rotor blades optimized for autorotative flight and our patented rotor head with infinitely variable collective pitch control.This enables the pilot to optimize the rotor blade pitch to the existing conditions and attain a smoothly controlled ultra-short ground roll for both take-off and landing.The turbine engine further contributes to the reliability, maintainability, payload and low operating cost characteristics of the aircraft.Based on the superior operating performance of the aircraft with the gas turbine engine, we proceeded with our FAA certification program based on that engine for a variety of commercial uses. We believed that the safety, reliability, maneuverability and low operating cost of the Hawk series gyroplanes would permit them to perform competitively with helicopters (and airplanes) for many missions requiring low, slow flight, particularly where the absence of a requirement for a runway for take-off or landing is a critical advantage.Potential customers include the following: 1.Law enforcement (police, sheriff, border patrol, customs, and drug interdiction). 2.Public service agencies (fire patrol, medical transport, wildlife and land management). 3.Military (courier, armed surveillance, VIP transport, forward artillery control, ground attack, unmanned aerial vehicle). 4.Commercial (oil, gas, and power line patrol and inspection, land survey, aerialphotography, crop spraying, herd management, air taxi service, corporate transport,and flight training). 5.Private (commuting, sport flying, training). We flew the Hawk 4 Gyroplane in several hundred incident-free sorties and hundreds of hours of flight time in its pre-certification flight-test program in the following two years.While substantial progress was made in the lengthy and expensive certification process, it required significant capital and we recognized that it would continue to require significant capital to complete its design, certification, and production potential.However, the adverse affects on the venture capital market and the September 11, 2001 terrorist attacks, severely constrained our funding capabilities, necessitating a substantial cut back in operations in October 2001. Although we had been able subsequently to demonstrate the unique capabilities of the Hawk 4 Gyroplane through its participation in the official security arrangements for the 2002 Winter Olympics, we suspended flight testing of the Hawk 4 during the first quarter of fiscal 2003 due to lack of financial resources.Further development toward commercial certification of the Hawk 4 was deferred pending the obtaining of the funding necessary to complete it. We have continued to believe that there is a substantial and potentially profitable market for the Hawk 4 derivatives3 for commercial use in the USA and foreign countries.We have had conversations with representatives of several countries with respect to setting up a joint venture to certificate, manufacture, and sell the Hawk series of gyroplanes.To date, this effort has not produced results, but there continues to be significant interest from foreign entities to bring the Hawk series into production.There can be no assurance, however, that we will ultimately succeed in attracting investment sufficient to enable a foreign joint venture. 2 The piston-powered Hawk 4, although with space for a pilot and four passengers, was limited by payload to four occupants.The more powerful turbine version can carry a pilot and four passengers. 3As described later, with design and analysis tools utilized during the Heliplane program, as well as an analysis of market developments, the Hawk 4 Gyroplane has undergone a redesign study that indicates that the Company should develop a six passenger version of the Hawk series. 5 The most serious interest in this project initially came from Spain, where the first gyroplane was flown in 1923.That country presented an attractive combination of market potential, available skills and funding sources, and favorable legal and political environment.As a result, we sought diligently to set up a JV in Spain through which the Hawk series could be certified under FAA and European regulations.The objective, in broad terms, was for GBA to provide the JV with its Hawk Gyroplane technology and oversee and participate in the certification program (on commercial terms).The other partners, governmental and industrial, would provide funding, manufacturing, and other resources.Although we made substantial progress towards such a JV, the European financial crisis and its impact in Spain ultimately terminated those discussions in 2008.We are therefore pursuing other more encouraging opportunities to exploit Hawk technology through joint ventures in Asia and Eastern Europe that would take advantage of the advances in technology described below that we have made since the Hawk 4 was designed. GBA ArrowHawk Gyroplane We believed that the technology of Hawk 4 Gyroplane, the world’s first turbine-powered gyroplane, promised to be highly competitive in its markets in the early years of the 21st Century.Since that time, GBA’s technology has advanced substantially and rotorcraft technology from potential competitors has also progressed.As a result, we believe we are now in a position to design gyroplanes that benefit from the use of composite materials that in conjunction with advanced aerodynamic analytical techniques permit both substantially lower aircraft weights and reduced drag.Furthermore, we believe we can now offer a much superior airfoil design for our rotor blades than that offered by the Hawk 4 blades.In addition to these gains from the Company, engine manufacturers and other suppliers also offer improved component performance that the Company can use. Together, these advances enable gyroplane designs that maintain the inherent advantages demonstrated by the Hawk 4, of simplicity, safety, low operating cost and high utilization compared to other types of rotorcraft, while offering increase in speed, range, payload and vertical take-off capability.We have assessed the evolving rotorcraft market and our competitors’ products in the context of these new performance capabilities and thus believe that a new six passenger seat (plus pilot) aircraft, preliminarily named the ArrowHawk, would extend and enlarge the commercial market envisaged for the Hawk 4.Well suited to the future market place, we believe it has the potential to offer economic and performance advantages over competitive aircraft types for applications ranging from tour operations to power/pipeline patrol.We have initiated the design for the ArrowHawk to compete in this market and have entered into discussions with potential joint venture partners in Asia related to its production.As of the date of this Report, we are seeking funding to finalize the design and certification of the ArrowHawk for commercial production. In reviewing the potential market for the ArrowHawk and gyroplane products in general, we recognized the vast potential of China, where the limitations of both air and ground infrastructure, together with tight regulations, have prevented the development of markets that gyroplanes can serve effectively.Thus, with the assistance of our investors we have addressed much of our recent marketing efforts to China.Notably, the Company arranged for the construction of a full scale model of the ArrowHawk for exhibit at China’s largest Air Show, the China International Aviation & Aerospace Exhibition in Zhuhai in November 2010.With prime positioning at the Show among the world’s leading aircraft manufacturers; the ArrowHawk model attracted substantial attention. 6 Business interest in the ArrowHawk and its potential application in China was greatly enhanced because in October, 2010, shortly prior to the Exhibition, the Chinese State Council, Central Military Commission approved the “low-altitude airspace management reform guidance.” This indicated the strong likelihood of an impending relaxation of regulations limiting the use of private and other commercial aircraft in China, stimulating new excitement over the potential use of small aircraft such as the ArrowHawk that had not been previously permitted.This lead to an invitation for our Chairman,Mr. David Groen, to be a keynote speaker at the “China International General Aviation Summit” held in Shanghai in April this year.This Conference, held in association with the Civil Aviation Administration of China (“CAAC”), dealt directly with “Opportunities and Challenges under China’s low-Altitude Airspace.Mr. Groen’s address on the utility of runway-independent gyroplanes to take advantage of those opportunities was well received and in this context, several Chinese parties have subsequently approached the Company to explore an interest in cooperation in the development of the ArrowHawk and other gyroplane and gyrodyne products for commercial use. The Company has held meetings with two such parties and in each case subsequent to the end of the third Quarter of FY2011, and signed a Memorandum of Understanding (“MOU”) with each for potential development of civil gyroplanes.As of the date of this Report, those discussions are continuing but there can be no assurance that either of these MOUs will enable the Company to be successful in obtaining the necessary funding for the ArrowHawk or ShadowHawk programs.In these circumstances the Company has continued to hold discussions with parties in Europe and Asia on development of its commercial products. As noted in the “Reduced Level of Operations” section above, the Company terminated the manufacture of its SparrowHawk kit gyroplanes in 2008.As discussed in detail in the next section, we were approached subsequently by a Chinese company interested in manufacture of light gyroplanes, resulting first in an MOU and later a conditioned joint venture agreement to build and sell SparrowHawks and certain derivatives of SparrowHawk technology. Each of the recent MOUs envisages the use of more advanced technology than the SparrowHawk and thus neither MOU is in conflict with the SparrowHawk Joint Venture agreement. GBA ShadowHawk Gyroplane In parallel with the ArrowHawk, the Company has undertaken the initial design of a smaller two-seat gyroplane, named the ShadowHawk, using comparable technology to that of the ArrowHawk and intended for aerial observation for both commercial and public agency usage.Unlike the two-seat SparrowHawk, designed with side-by-side seating for private flying as noted below, the ShadowHawk has tandem seating with optimized viewing for pilot and observer and again unlike the kit-built SparrowHawk, the ShadowHawk is designed as a fully-assembled aircraft with the intent of obtaining full FAA or equivalent certification. Like the ArrowHawk, the ShadowHawk has aroused interest in China particularly for power-line and pipeline patrol in areas difficult to access safely by ground or other air vehicles, including high-altitude sites.In view of these market demands, the ShadowHawk is intended to be offered with a range of engines, including a turbo-compression version for mountainous terrain. 7 Earlier discussions with the U.S. Office of Domestic Preparedness (“ODP”) on gyroplane usage emphasized the merits of the SparrowHawk as a readily available, ultra-low cost air surveillance vehicle.Similarly, discussions held with the U.S. Department of Defense (“DOD”) for the use of gyroplanes for mine and bomb detection to counter those threats in Iraq and Afghanistan, emphasized its low cost and early availability in relation to other solutions.In both cases, it became clear that while these government agencies had an interest in the potential performance and reliability of a gyroplane, there was a strong preference for aircraft with FAA or equivalent certification.The ShadowHawk specifications incorporate lessons learned from those discussions, making those agencies also potential customers for the ShadowHawk. The Company is therefore also seeking funding to finalize the design and certification of the ShadowHawk in addition to the ArrowHawk for commercial production, including US Public Use applications. SparrowHawk Kit-built Gyroplane While recognizing in fiscal year 2003 the infeasibility of continuing at that time with FAA certification of the Hawk 4 Gyroplane, we also noted that the general aviation kit-plane market, which does not require the costly certification process required for commercial operation of the Hawk 4, still lacked the safe, economical, easy-to-fly gyroplane that we originally intended to produce.In the opinion of management, the kit-plane market could expand significantly as a result of our entrance into that market.Although hundreds of kit-built small gyroplanes had been produced by a variety of manufacturers over many years, for the most part, we believed these gyroplanes did not incorporate a full understanding of gyroplane dynamics and that this contributed to the fact that fatality statistics of kit gyroplanes did not reflect the inherent safety of the gyroplane.Because we recognized our important vested interest in the reputation for safety of gyroplanes in general, management believed that both to protect the reputation of the gyroplane and to take full advantage of an underserved market, we should enter this market with a two-seat kit gyroplane that we named the SparrowHawk. We began deliveries of SparrowHawk kits during the third quarter of our fiscal year ended June 30, 2004, recording initial revenues from this aircraft in the fourth quarter of fiscal year 2004.During the years ended June 30, 2011 and 2010, we had no revenues from the sale of SparrowHawk kits, and reported only incidental revenues from the sale of SparrowHawk parts of $3,000 and $2,000, respectively. While the SparrowHawk had become dominant in its category and we had achieved our objective of creating an understanding within the gyroplane kit industry of the critical safety factor that had previously led to accidents, the kit program continued to be a financial drain on the Company.We had experienced a negative gross profit on sales of Sparrow Hawk kits and the number of SparrowHawk kits sold had fallen below expectations, due in part to lack of funding to finalize product development and to pay for increased sales and marketing efforts.In these circumstances, prospects of reaching a satisfactory profit level in a deteriorating economic climate were not promising.As importantly, we determined that the kit aircraft business, aimed at customers for their personal use could not be readily compatible with the design, manufacture and marketing of more sophisticated aircraft required by military and commercial customers.Therefore, in May 2008, the Board decided to cease production of the SparrowHawk and to seek to sell the program to a buyer with more compatible operating conditions and strategic interests, thus allowing the Company to concentrate its limited financial resources on research and development of more advanced fully assembled aircraft. 8 SparrowHawk Fully-Assembled Gyroplane As previously noted, we identified an important untapped potential market for the Hawk Gyroplane series as a patrol and surveillance aircraft, both in the United States and overseas.We also recognized that both the fully assembled SparrowHawk and the ShadowHawk as smaller professionally designed aircraft with low purchase and operating costs that can operate “off airport” and are easy to maintain and fly, would have important applications for patrol surveillance.Under so-called “Public Use,” such applications do not require commercial certification when operated by Federal, state and local agencies across the nation, particularly Homeland Defense.This is particularly the case in parts of the world where skilled helicopter pilots and maintenance personnel are not readily available.For this reason, we believe the SparrowHawk or its derivatives sold as a fully assembled aircraft could be expected to be popular with law enforcement agencies around the world. In December 2010, Groen Brothers Aviation International, LLC (“Groen LLC”), a wholly owned subsidiary of the Company, and Guangzhou Suntrans Aviation Science and Technology Co., Ltd., a company incorporated under the laws of the People’s Republic of China (“Suntrans”), entered into a Cooperative Joint Venture Contract (the “Agreement”) dated as of November 14, 2010 that provided for the establishment of Foshan Suntrans-Groen Aviation Co., Ltd. (the “Joint Venture”) to produce fully-assembled Light Gyroplanes based upon the Company’s SparrowHawk design.The Agreement generally provides that it will only come into force upon approval by the Chinese Examination and Approval Authority (“CEAA”) in accordance with applicable law and that if such approval is not granted, the Joint Venture Agreement shall be null and void.Further, if approval has not been obtained and a business license for the Joint Venture has not been issued within 180 days of the date of signature of the Agreement, the parties shall jointly consult to determine whether to continue with the formation of the Joint Venture and, if after a period of 30 days the parties cannot agree upon a common action to be taken, either party shall have the option to deem the Agreement void and of no effect by giving written notice to the other party.If the Joint Venture should become effective, Groen LLC expects to receive 25% of the equity in the JV in return for its contribution to the JV of its SparrowHawk III assets, rights to SparrowHawk designs and defined SparrowHawk derivatives and a rotor blade design from the Hawk 4 Gyroplane. As of the date hereof, the Joint Venture has not been approved by the CEAA and both the 180 day period and the 30 day period have run.As a result, both parties are free to initiate steps that could lead to the abrogation of the agreement.Although as of the date hereof neither party has chosen to take any such step, we can give no assurance that the parties will obtain approval from the CEAA to establish the Joint Venture or that the implementation of the Agreement will ever take place. Light Sport Aircraft During fiscal year 2005, the FAA announced the establishment of a new category of aircraft, called Light Sport Aircraft (LSA), in which manufacturers were permitted to produce and sell small, non-complex, fully assembled aircraft without the necessity of fulfilling the requirements for an FAA “Type-Certificate.”While helicopters were excluded from the LSA category as being too complex, gyroplanes were included, but only in a sub-category defined as Experimental Light Sport Aircraft (E-LSA), limited to the period that ended January 31, 2008 and this approval has not been reinstated.GBA, Sportcopter, an Oregon company, and four European gyroplane manufacturers applied to the FAA for exemptions that would permit LSA operations of their aircraft, but all those applications were denied. However, in doing so, the FAA provided useful guidance to the gyroplane community for its requirements for a successful future application for an exemption. 9 Management believes a large market may arise within the United States for fully assembled LSA gyroplanes if the FAA eventually approves their operation.We believe that our technology would be well suited to this market and be capable of conforming to the newly defined requirements.As previously noted, we have initiated the design of a new light gyroplane, called the ShadowHawk as a patrol aircraft that would be required to receive full FAA certification.We have also developed an initial design of a sister version of the ShadowHawk, called the SportHawk for private flying that would only be required to meet LSA regulations.We believe that the production of complete aircraft, such as the SportHawk and ShadowHawk, will enable us to maintain quality control over the finished product, eliminate the delay between delivery and in-service dates, and overall enable the product and Company to be more effectively branded, difficulties that were factors in our decision to terminate manufacture of kit aircraft. Future Applications of GBA Gyroplane and Gyrodyne Technology The knowledge and flight experience that we had gained from our design and extensive flight testing of the Hawk 4 enabled GBA to establish itself as a leading authority on the technology of sustained autorotative flight.In the post 9/11 defense environment we recognized that this technology could have substantial military potential with the ability to serve in a wide variety of roles both as gyroplanes and gyrodynes.These could range from high speed utility and transport rotorcraft to heavy lift Vertical Take-off and Landing (“VTOL”) transports all potentially conventionally piloted or as unmanned air vehicles (“UAV”s). Based on our flight experience with the Hawk 4 and our further analytical studies, we believe our technology is fully scalable to large gyroplanes and readily adaptable to the large versions of the gyroplane’s derivative form, the gyrodyne.The gyrodyne is a rotary wing aircraft that uses rotor blade “tip-jets” for short duration power permitting pure vertical takeoff and landing, and providing the capability to hover like a helicopter.During the en-route portion of the flight the tip-jets are turned off and the gyrodyne flies as a gyroplane in autorotation.Such an aircraft could be capable of both lifting substantial payloads in gyrodyne mode and covering substantial range as a gyroplane.The 44 passenger British Fairey Rotodyne aircraft demonstrated the technical validity of this concept in the late1950's.With the application of modern technology developed by the Company, particularly that related to high speed rotorcraft flight, we believe this concept is capable of becoming a highly utilitarian aircraft platform, with many diverse applications. In recognition of these capabilities, we have regularly assessed opportunities for military applications of our gyrodyne technology.In particular, we have addressed conceptual designs for vertical takeoff aircraft with payload and range capabilities that no aerospace manufacturer has been able to offer and that would contribute to the military and security needs of the United States Government.As a consequence, we have been able to respond to requests for proposals from government agencies and military commands.These submissions have ranged from small UAV gyroplanes to large vertical takeoff and landing (“VTOL”) freighters.Applications have also been made in partnership with either a major aerospace company or an academic institution with preeminent aerospace credentials. Starting in fiscal 2003, we made presentations of our views on the potential of our technology, to DARPA and to other military agencies and also to public aerospace companies.DARPA is the central research and development organization for the US Department of Defense (DoD).It manages and directs select basic and applied research for DoD, emphasizing technology development projects where payoff is high and where success may provide dramatic advances in the capabilities of this country’s combat forces. 10 Emerging from these efforts, on November 7, 2005, we announced that DARPA had selected a Company-led team to design a proof of concept high-speed, long range, VTOL aircraft.This modern gyrodyne rotorcraft, named the “Heliplane” by DARPA, is intended as a demonstrator aircraft for potential use in combat search and rescue roles and is designed to fly at a forward speed of 400 mph which is a speed twice as fast as is typical for helicopters, with a 1,150 mile range, essentially offering the VTOL capability of a helicopter with the fast forward flight capability of an airplane with the safety, simplicity and reliability of a GBA gyroplane and is designed to exploit our gyrodyne technology. Phase One of this four-phase Heliplane program began with a 15-month $6.4 million award to develop the preliminary design and perform key technology demonstrations.On September 19, 2007, the DARPA contract was modified, increasing the contract award from $6.4 million to $10.4 million, and extending the term of Phase One from 15 to 23 months.Substantial portions of Phase One payments were paid by us to subcontractors and consultants hired by us.Payments under this contract were conditional upon our attaining several milestone objectives during the course of Phase One of the contract. We completed Phase One of the four phase program with a preliminary design review (PDR) in November of 2007.In January of 2009, DARPA funded a six month Heliplane Phase 1B effort to design and evaluate a modification to the Heliplane’s rotor-blade tip-jets to reduce its sound signature.For Phase IB, DARPA chose, at our recommendation,Georgia Institute of Technology(“GT”) to lead the program as prime contractor with the Company as the primary subcontractor for the critical rotor system.We made this recommendation because of our inability to fund the cash flow shortfall while waiting to be paid for work completed.Phase IB has been completed successfully, but funding for Phase II has not subsequently been made available.Our future involvement in this DARPA contract is not anticipated, but we continue to seek opportunities with the DoD where our Heliplane technology and other expertise can offer special advantages for US military needs. In this regard, the Company has applied for and been accepted as a member of an organization established by DoD in 2009 named the Vertical Lift Consortium (“VLC”).DoD intends that the VLC will provide an opportunity for large original equipment manufacturers of rotorcraft and large aerospace contractors to join with non-traditional contractors, small VTOL research and development companies and academic/non-profit institutions to develop innovative new VTOL platforms.The Company is one of 17 non-traditional suppliers within the 78 company VLC membership. The Company can make no assurances that any of the Company’s submissions in response to RFPs will be accepted or funded beyond what has already taken place. During the fiscal years ended June 30, 2011 and 2010, we reported revenues from the DARPA contract of $0 and $72,000, respectively. Future Company Gyrodyne Aircraft Large gyrodynes based on developments of our Heliplane technology applied to the Rotodyne concept represent the possible model for the next generation rotor wing aircraft.Such runway-independent aircraft could meet economy and performance goals not considered achievable by any other type of VTOL aircraft.Specifically, the gyrodyne technology developed for the Heliplane has direct application to the design of short-range vertical take-off and landing (“VTOL”) commercial airliners that are runway independent. 11 Growth in the world passenger and cargo traffic appears likely to create demand for aircraft that do not require the use of increasingly congested runways at major airports and are not limited by air traffic control constraints.We anticipate the potential of an opportunity to develop 19-90 seat gyrodynes to provide commercial passenger service in short and medium-range markets.By using the airframe of an existing type-certificated production airplane and adding our rotor system, we envisage that gyrodyne airliners could be delivered for substantially less investment and in less time than would normally be required to bring a new airliner to market. We have engaged in discussions with potential aerospace strategic partners in this country with respect to commercial gyrodyne and gyroplane airliner applications, and in Europe, India, and China. We believe the proposals that we have presented, or participated in presenting, have been well received and helped generate credibility for the value of our technology among key segments of the aerospace industry.We will continue to seek opportunities to obtain government research and development contracts for use of our technology in both military and civilian agency fields where we believe that it can offer meaningful advantages in performance or cost over competing technologies.Management believes that it is in the national interest that our unique gyroplane technology is developed. The Company’s leading position in its field is getting international recognition.As previously noted, our Chairman, Mr. David Groen, was a keynote speaker at the “China International General Aviation Summit” held in Shanghai in April this year.This Conference, held in association with the Civil Aviation Administration of China (“CAAC”), was the first to address the “Opportunities and Challenges under China’s low-Altitude Airspace” that are emerging from the important announcement in November of the opening up of China to civilian aircraft. Mr. Groen has subsequently been invited to give the 50th Annual Cierva Lecture at the Royal Aeronautical Society (“RAeS”) in London in October 2011. The RAeS, founded in 1866, is the oldest aerospace organization and among the most respected in the world.Its Cierva Lecture commemorates the achievements of the rotorcraft pioneer, Juan de la Cierva, and those who have given the Lecture over its long history have all been major contributors to rotary wing flight.Mr. Groen, as he did in Shanghai, will be discussing the opportunities for runway-independent aircraft to address the congestion problems of the world’s airports. Distribution and Marketing It had been our plan to market the Hawk 4 through a dealer network, both in the United States and the rest of the world.A GBA Authorized Dealer network with 14 United States dealers, 3 International dealers and over 60 national sales representatives was established and these dealers placed firm orders with deposits for 145 Hawk 4 gyroplanes.As of June 30, 2010, dealer deposits totaled $2,105,000, which amount has been reported as a long-term liability in the accompanying consolidated financial statements.The deposit provides a delivery sequence number and represents a percentage of the total estimated purchase price.We have also issued common stock to dealers as partial consideration for the delay in the certification of the Hawk 4 Gyroplane.These costs have been charged to interest expense as incurred. In view of our intention to obtain funding to build and certify our ArrowHawk gyroplane that enlarges and extends the market potential of the Hawk 4, and replaces it in our plans,we propose to convert the Hawk 4 dealer deposits to ArrowHawk dealer deposits.If such funding is obtained, we estimate the certification process of the ArrowHawk will require at least three years to completion and no assurance can be given that such certification will be obtained.Because of the long-term prospects of obtaining the funding and completing the certification, dealer deposits have been recorded as long-term liabilities. 12 In recognition that many of the potential opportunities for use of our gyroplane products lay in Asia, in fiscal 2005 we hired Mr. Jason Chen, as Vice President of Business Development in Asia, who now acts as a consultant leading our efforts in that continent.As a result of the hiring of Mr. Chen, executive officers and employees of the Company met in China with government officials and aerospace executives on several occasions.In these meetings, Company representatives made presentations covering the application of our gyroplane and gyrodyne technologies to China’s commercial needs.We believe the presentations were well received and resulted in us being invited back to China to discuss specific proposals for joint ventures or cooperation.Mr. Chen was responsible for introducing us to Suntrans, the SparrowHawk Gyroplane JV partner with whom we have entered into a joint venture agreement subject to Chinese regulatory approval, and he continues to actively participate in our efforts to progress that objective. We believe that Asia represents a potentially very large market for our products, from the SparrowHawk size gyroplanes, to the Hawk gyroplane derivatives, to the varying sizes of tip-jet powered gyrodynes in commuter airline and transport category aircraft.In addition, we believe that these types of safe, economical, high performance Ultra-Short and Vertical Takeoff and Landing (USTOL and VTOL) aircraft can be very important in helping solve the transportation needs of the burgeoning economies of China, India, Korea and other Asian nations.We can, however, give no assurance that we will be successful in completing development of our products or in entering those markets. Government Regulation The nature of aviation products has resulted in their manufacture being regulated by governments for public safety, national defense, and economic and/or political purposes.Such regulations vary widely by country, by product type and by usage.Our products and intended products are principally impacted by United States laws and regulations, but also by requirements in our potential export markets.As our products can be used for private, commercial, public agency or military purposes, their sale and operation are governed by regulations appropriate to each category.Developmental flight testing of our aircraft is carried out under exemption rules covering experimental aircraft.The following section reviews the principal regulations applicable to each category of our activities in the United States. GBA Hawk Series Gyroplanes Commercial or Private Use:FAA certification is the process by which the United States government ensures that aircraft sold into the U.S. civil market meet appropriate standards for all civil users.FAA certification is not required by military aircraft and by many aircraft in “Public Use,” roles operated by Federal, State or local agencies.Civil aircraft operated outside the United States are regulated by the authorities of those countries and may be required to obtain additional certification.The analysis and testing leading to a U.S. certificate is, however, currently acceptable in most foreign countries as the basis for granting certification in those countries. 13 FAA certification has two related components.The first, Aircraft Type Certification assesses the integrity of the design and associated engineering through analysis and testing of components and complete aircraft to insure that the aircraft can achieve its performance standards safely.The second, Aircraft Production Certification, assesses the manufacturing organization to insure that its processes and procedures will result in the production of aircraft that fully conform to the standards of the aircraft type certificate. The regulations pertaining to aircraft certification are contained in Title 14 of the United States Code, the “Federal Aviation Regulations” (FAR).Aircraft in the category of the Company’s Hawk 4 aircraft, to be operated commercially or privately, must receive an Aircraft Type Certificate under Part 27 (normal category rotorcraft weighing less than 6,000 lbs) of the FAR, while the Production Certificate must be obtained under Part 21 of the FAR. Public Use: The Company’s past efforts to sell its Hawk 4 to government agencies in the United States, like any future efforts to make such sales for the ArrowHawk, were based on the specific exemption for operation of aircraft used by government agencies as authorized by Federal Public Law 103-411, which defines what is a “public aircraft operation.”This law permits training and flights in “public aircraft” for performance of the following governmental functions: Flights in response to fire fighting; Flights in response to search and rescue; Flights in response to law enforcement activities; and Flights in support of aeronautical research or biological or geological resource management. In this context, ''public aircraft'' means an aircraft: (i) used only for the United States Government; (ii) owned by the United States Government and operated by any person for purposes related to crew training, equipment development, or demonstration; or (iii) owned and operated (except for commercial purposes), or exclusively leased for at least 90 continuous days, by a government (except the United States Government), including a State, the District of Columbia, or a territory or possession of the United States, or political subdivision of that government; It does not include a government-owned aircraft: (i) transporting property for commercial purposes; or (ii) transporting passengers other than – (I) transporting (for other than commercial purposes) crewmembers or other persons aboard the aircraft whose presence is required to perform, or is associated with the performance of, a governmental function such as firefighting, search and rescue, law enforcement, aeronautical research, or biological or geological resource management; or (II) transporting (for other than commercial purposes) persons aboard the aircraft if the aircraft is operated by the Armed Forces or an intelligence agency of the United States. 14 An aircraft that meets the above definition of “public aircraft” shall, notwithstanding any limitation relating to use of the aircraft for commercial purposes, be considered to be a public aircraft for the purposes of this part without regard to whether the aircraft is operated by a unit of government on behalf of another unit of government, pursuant to a cost reimbursement agreement between such units of government, if the unit of government on whose behalf the operation is conducted certifies to the Administrator of the Federal Aviation Administration that the operation was necessary to respond to a significant and imminent threat to life or property (including natural resources) and that no service by a private operator was reasonably available to meet the threat. Military Use: Aircraft sold to the US military are not required to meet FAA regulations, but must conform to military specifications that serve a similar purpose.The Company did not attempt to sell its Hawk 4 to the United States Armed Forces and is thus not familiar with the detailed requirements that would have to be met.It believes, however, that should a military application for the ArrowHawk be needed by the US Armed Forces, a version of the ArrowHawk could be designed to meet military specifications. GBA SparrowHawk Gyroplanes Homebuilt Kit Aircraft:While it might be possible to design and manufacture a gyroplane in the size and performance class of the SparrowHawk to meet the FAA FAR Parts 21 and 27 regulations that the Hawk 4 is designed to meet, we did not choose to do this.Our entry to the SparrowHawk market was through the alternative path of producing homebuilt aircraft kits for which there was an established market.Homebuilt aircraft kits are permitted by the FAA under its FAR Part 21 regulations governing the certification and operation of amateur-built aircraft.Such kits, however, require that the majority portion of the kit be built by an amateur (the “51% rule”), limiting the manufacturer’s portion to 49%. Competition To our knowledge, no other gyroplane is being prepared for commercial FAA certification, nor are any certified commercial gyroplanes currently being manufactured.The sole company known to be developing modern gyroplane technology is CarterCopter, LLC (“Carter”).Carter, like the Company, has identified the potential for a safe and efficient gyroplane that can operate without the need for a runway.Carter has, however, approached the market from a very different perspective than the Company.Carter has stated that its business strategy is to be a technology development company, not a manufacturer, and therefore, for these reasons we do not believe the CarterCopter represents any direct competition to the derivatives of the Hawk 4, such as the ArrowHawk, or of the SparrowHawk, such as the ShadowHawk.However, Carter has licensed its technology in some form to AAI, a Textron subsidiary and we understand that this might relate to AAI’s in unmanned aircraft.If the Company’s activities are successful in expanding to unmanned aircraft, AAI could become a competitor.However, we do not know how to rate the potential competition that may arise in that circumstance. Competition for the Hawk 4 variants, such as the ArrowHawk, lies largely in the helicopter segment, although the aircraft is competitive with airplanes for certain missions and is expected to obtain part of its market from fixed–wing markets.Its principal competitors are therefore comparably-sized turbine-powered helicopters, with similar speed, payload and range capabilities, notably those produced by Eurocopter and Bell.We believe that the much lower maintenance cost, greater daily utilization capability and inherent safety could enable the ArrowHawk or other Hawk 4 derivatives to compete effectively against these aircraft as well as the lower cost, but lower-performing piston-powered Robinson R44 and its emerging turbine-powered R66. 15 With our exit from the kit-built market, we no longer regard kit manufacturers as competitors.GBA, Sportcopter and four European gyroplane manufacturers applied to the FAA for exemptions that would permit LSA operations of their aircraft, but all these applications were denied.Should the FAA grant LSA approval for gyroplanes in the future, these manufacturers could provide future competition for our SportHawk if we were to offer it in the LSA market. As our gyrodyne technology is principally directed towards missions that require either VTOL or near VTOL capability, our most significant competition comes from helicopters or hybrid aircraft that combine both helicopter and airplane characteristics.For high speed and heavy lift applications, both civil and military, these include tiltrotors in both two and four rotor configurations, proposed by Bell and Boeing, compound tandem helicopters with augmented lift from small wings and augmented thrust from external jet engines, proposed by Boeing and coaxial twin rotor helicopters proposed by Sikorsky.The Company believes that inherent advantages in its technology could allow it to compete effectively with these approaches. Patents We presently own several patents that relate to collective pitch and flight controls.We believe the important element of these patents is collective pitch control on a semi-rigid, teetering rotor head for gyroplanes.We believe this application is differentiated from similar sounding claims for helicopters, as this concept has never before been applied to gyroplanes.The patent claims are written very broadly, which we believe makes it difficult to design around them.Our patent opportunity existed because of a fifty-year hiatus in development in gyroplane technology.The earliest of these patents expire over the next few years.Consistent with our expectation of a change in the Patent Laws, the Company has been significantly increasing its patent protection, filing, since its last Annual Report, some 36 patent applications with the US Patent Office (“USPTO”) related to technology it developed over the last several years.Further applications are in process of preparation and the Company intends to continue making filings to protect its technology as it continues to develop.There can be no guarantees that any of these actual or potential applications will result in patents being issued and there can be no guarantee that cash value can be gained from any patent that may be issued by the USPTO. Royalty Commitments Royalty payments of 1% of the gross sales price of gyroplanes are to be paid in total to the Company’s founders, David Groen and the estate of the late Jay Groen.Through June 30, 2011, royalties payable totaled $16,000 to each of these parties. We have royalty agreements with two holders of notes payable totaling $300,000 which entitle the note holders to receive royalties on the sales by the Company of certain gyroplanes other than the SparrowHawk gyroplane.The royalties are calculated on each aircraft sold, and are limited to a combined maximum total of $1.3 million. We have a royalty agreement with an investor entitling the investor to receive royalties equal to $2,500 for each Hawk 4 Gyroplane sold, limited to a maximum total of $125,000. 16 Research and Development Expenditures Total research and development expenditures incurred by us for the years ended June 30, 2011 and 2010 were $1,622,000 and $1,231,000, respectively. Employees We currently have 12 full time employees, and utilize part-time employees and outside consultants on an as needed basis.Our employees are not represented by any labor union, and we believe our relations with our employees are good. Item 1A. Risk Factors Our future operating results are highly uncertain.Before deciding to invest in Groen Brothers Aviation, Inc. or to maintain or increase your investment, you should carefully consider the risks described below, in addition to the other information contained in this annual report on Form 10-K.If any of these risks actually occur, our business, financial condition or results of operations could be seriously harmed.In that event, the market price for our common stock could decline and you may lose all or part of your investment.Although the Company has attempted to list the factors of which it is currently aware that may have an impact on its operations, there may be other factors of which the Company is currently unaware or to which it does not assign sufficient significance, and the following list should not be considered comprehensive. The Report of Independent Registered Public Accounting Firm on our consolidated financial statements addresses an uncertainty about our ability to continue as a going concern. The Report of Independent Registered Public Accounting Firm on our audited consolidated financial statements addresses an uncertainty about our ability to continue as a going concern, indicating that our operating losses and lack of working capital raise substantial doubt about our ability to continue as a going concern.At June 30, 2011, we had total current liabilities of $157,294,000 and current assets of $314,000, resulting in a working capital deficiency of $156,980,000.At June 30, 2011, we had a total stockholders’ deficit of $165,529,000.There can be no assurance that management’s efforts to adequately capitalize the Company or attain a successful level of operations and cash flows will be successful.In light of our current financial position and the uncertainty of raising sufficient capital to achieve our goals, the Company’s viability as a going concern is uncertain. We have a history of operating losses and there can be no assurance that we will be able to operate at a profit in the future. We have incurred operating losses from our inception, and had an accumulated deficit of $200,604,000 at June 30, 2011.We incurred a net loss of $23,308,000 for the year ended June 30, 2011 and a net loss of $19,421,000 for the year ended June 30, 2010.We have ceased production of the SparrowHawk, and future involvement in the DARPA contract is not certain and cannot be guaranteed.There can be no assurance that we will be able to operate at a profit in the future.If we cannot generate sufficient revenues to operate profitably and to meet our debt obligations, we may suspend or cease operations. 17 We will require additional funds to continue our business plan. At June 30, 2011, we had a working capital deficiency of $156,980,000 and a stockholders’ deficit of $165,529,000.We incurred a net loss of $23,308,000 and used net cash of $3,755,000 in our operations during the year ended June 30, 2011.We do not currently have adequate funds to meet our obligations for the next twelve months and we are dependent on the receipt of additional debt or equity capital to fund our operations until such time as our revenues exceed our expenses and we begin to operate at a profit, if ever.We currently have an agreement with the Series B Holders pursuant to which they may at their option provide us with monthly funding to meet minimum operating needs.However, we will need additional debt or equity funding to meet our other obligations, many of which are past due.There can be no assurance that the Series B Holders will continue to provide the funding we require or that they will further extend the funding agreement beyond the current October 31, 2011 due date.We anticipate that we will have difficulty in obtaining other financing given the current economic climate and, if we are able to obtain equity financing, it will likely result in significant additional dilution to the interests of our current stockholders. We have a significant amount of debt that is past due. Current liabilities at June 30, 2011 included $84,687,000 of notes payable to related parties, including $2,611,000 that is in default.In addition, we are delinquent in making payments of accrued interest payable of $2,237,000 on this related party debt at June 30, 2011.Most of these related party notes payable are held by long-time shareholders and lenders of the Company and are payable on demand or are short-term in nature.There is no assurance that these related party lenders will not demand payment of this short-term indebtedness in the near future. Also included in current liabilities at June 30, 2011 are notes payable and current portion of capital lease obligations to unrelated parties of $1,406,000, a significant portion of which is in default.In addition, we are delinquent in making payments of accrued interest payable of $884,000 on this debt at June 30, 2011.We continue to make some payments on this indebtedness and continue discussions with many of these vendors and lenders, and have, in most instances, been granted grace periods and extensions without receipt of formal notices of default or threat of legal action.There is no assurance that these vendors and lenders will continue to forebear from collection or legal action. Substantially all of our assets, including our intellectual property, have been pledged as collateral for our debt. Substantially all of our assets, including our intellectual property, have been pledged as collateral for our debt. Our business is subject to significant government regulation that will increase our operating costs. The nature of aviation products has resulted in their manufacture being regulated by governments for public safety, national defense, and economic and/or political purposes.Such regulations vary widely by country, by product type and by usage.Our products and intended products are principally impacted by United States laws and regulations, but also by requirements in our export markets.As our products can be used for private, commercial, public agency or military purposes, their sale and operation are governed by regulations appropriate to each category.Developmental flight testing of our aircraft is carried out under exemption rules covering experimental aircraft.The failure to comply with government regulation could adversely affect our operations. 18 Difficulties or delays in the development, production, testing and marketing of products could have a materially adverse effect on our business. Difficulties or delays in the development, production, testing and marketing of products, could have a materially adverse effect. Our business is subject, in part, to regulatory procedures and administration enacted by and/or administered by the FAA.Accordingly, our business may be adversely affected in the event we are unable to comply with such regulations relative to our current products and/or if any new products and/or services to be offered by us can or may not be formally approved by such agency. Our potential international sales may be subject to local government laws, regulations and procurement policies and practices which may differ from U.S. Government regulations. Our potential international sales may be subject to local government laws, regulations and procurement policies and practices which may differ from U.S. Government regulation, including regulations related to products being installed on aircraft, exchange controls, as well to varying currency, geo-political and economic risks.We also are exposed to risks associated with any relationships with foreign representatives, consultants, partners and suppliers for international sales and operations. As a contractor to the U.S. government, we are subject to extensive government regulation, and our failure to comply with applicable regulations could subject us to penalties that may restrict our ability to conduct our business. As a contractor to the U.S. government, we are subject to and must comply with various government regulations that impact our revenue, operating costs, profit margins and the internal organization and operation of our business.Also, we need special security clearances and regulatory approvals to work on certain projects with the U.S. government.Classified programs generally will require that we comply with various executive orders, federal laws and regulations and customer security requirements that may include restrictions on how we develop, store, protect and share information, and may require our employees to obtain government security clearances. Our failure to comply with applicable regulations, rules and approvals or misconduct by any of our employees could result in the imposition of fines and penalties, the loss of security clearances, the loss of government contracts or our suspension or debarment from contracting with the U.S. government generally, any of which would harm our business, financial condition and results of operations. We depend on our officers and the loss of their services would have an adverse effect on our business. We are dependent on our officers, particularly David Groen, our president and chief executive officer, to operate our business and the loss of such persons would have an adverse impact on our operations. We do not have employment agreements with our officers and we do not carry key man life insurance on their lives. We will be required to establish and maintain acceptable internal controls related to financial reporting which will be difficult, time consuming and expensive As a public reporting company, our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule13a-15(f) and 15d 15(f) under the Exchange Act).Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States.Since we do not currently have full time employees with the requisite accounting expertise or experience or an internal audit or accounting group, we need to rely on consultants and other outside experts to assist us in establishing and maintaining internal control over financial reporting which is expensive.Since we are currently operating at a loss, there is no assurance that we will continue to be able to pay the costs of maintaining such controls or that we will be able to establish controls that are free from material weaknesses. 19 We have only two directors and they are not independent directors, which means our board of directors may be influenced by the concerns, issues or objectives of management to a greater extent than would occur with a number of independent directors. We have only two directors and they are not independent directors.As a result, our board of directors may be influenced by the concerns, issues or objectives of management to a greater extent than would occur with independent board members. In addition, we do not have the benefit of having persons independent of management review, comment and direct our corporate strategies and objectives and oversee our reporting processes, our disclosure controls and procedures and our internal control over financial reporting. We do not anticipate paying dividends on our common stock in the foreseeable future. We have never paid dividends on our common stock.The payment of dividends, if any, on the common stock in the future is at the discretion of the board of directors and will depend upon our earnings, if any, capital requirements, financial condition, existing financing agreements, and other relevant factors. The board of directors does not intend to declare any dividends on our common stock in the foreseeable future. We have the ability to issue additional shares of common stock and to issue shares of preferred stock without stockholder approval. The Company is authorized to issue up to 500,000,000 shares of common stock. To the extent of such authorization, the directors of the Company have the ability, without seeking stockholder approval, to issue additional shares of common stock in the future for such consideration as they believe to be sufficient.The issuance of additional common stock in the future will reduce the proportionate ownership and voting power of our current stockholders.The Company is also authorized to issue up to 50,000,000 shares of preferred stock, the rights and preferences of which may be designated in series by the board of directors.To the extent of any authorizations, such designations may be made without stockholder approval.The designation and issuance of a series of preferred stock in the future could create additional securities which may have voting, dividend, liquidation preferences or other rights that are superior to those of the common stock, which could effectively deter any takeover attempt of the Company. The holders of our Series A Convertible Preferred Stock have a significant number of votes on all matters submitted to our stockholders for a vote. David Groen, President and Chief Executive Officer, owns 1,025,000 shares of the Company’s Series A Convertible Preferred Stock, and Robin Wilson, Executive Vice President and Chief Operating Officer, Dennis Gauger, former officer and director, and Margaret Groen, the surviving spouse of the late Jay Groen, each owns 125,000 shares of the Company’s Series A Convertible Preferred Stock, combined representing 100% of the outstanding shares of that series of preferred stock.Each share of the Series A Convertible Preferred Stock entitles the holder to cast one hundred (100) votes, or a total of 140,000,000 votes on all matters submitted to the stockholders for a vote, voting together with the holders of the common stock of the Company as a single class.As such, the holders of the Company’s Series A Convertible Preferred Stock currently hold approximately 59% of the Company’s total voting power and are able to control the outcome of any matter submitted to the Company’s stockholders for their consideration.The voting rights of our Series A Convertible Preferred Stock expire October 31, 2011. 20 The market price of our common stock is volatile. The market price of our common stock has fluctuated widely, and in the future may be subject to similar fluctuations in response to ongoing variations in the future prospects of the Company and other events or factors, some of which are beyond our control. Our common stock historically has been thinly traded. Our common stock historically has been thinly traded.Therefore, our shareholders may not be able to sell their shares freely.The volume of trading in our common stock historically has been low and a limited market presently exists for our common shares.We cannot be assured that our trading volume will increase, or that our historically light trading volume or any trading volume whatsoever will be sustained in the future.Therefore, we cannot be assured that our shareholders will be able to sell their shares of our common stock at the time or at the price that they desire, or at all. Our stock is a penny stock and is subject to special regulations which may make it more difficult for investors to liquidate their investment. Because our common stock is deemed a low-priced “Penny” stock, an investment in our common stock should be considered high risk and subject to marketability restrictions.Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment in our common stock. Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: (i) deliver to the customer, and obtain a written receipt for a disclosure document; (ii) disclose certain price information about the stock; (iii) disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; (iv) send monthly statements to customers with market and price information about the penny stock; and (v) in some circumstances, approve the purchaser's account under certain standards and deliver written statements to the customer with information specified in the rules.As a result, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. 21 We currently have a significant number of options, warrants and convertible debt outstanding, the exercise of which may adversely affect our stock price and dilute our stockholders’ ownership percentage. Options and warrants to purchase 21,841,201 shares of our common stock at exercise prices ranging from $0.08 to $1.00 were outstanding at June 30, 2011.In addition, certain notes payable, long-term debt and related accrued interest payable were convertible into a total of 85,049,681 shares of our common stock at June 30, 2011, with conversion prices ranging from $0.10 to $1.25.The exercise of these options and warrants or the conversion of the convertible debt would result in a significant increase in the number of our common shares outstanding, which may adversely affect our stock price and dilute our stockholders’ ownership percentage. Item 1B.Unresolved Staff Comments Not applicable. Item 2.Properties We lease our development/manufacturing facility located at 2640 W. California Avenue, Salt Lake City, Utah on a month-to-month basis from an unrelated party for approximately $20,800 per month.This property consists of approximately 25,000 square feet, houses our headquarters and our administrative offices, and within this facility we conduct research and development and any government contract activities. Subsequent to June 30, 2011, we have reduced the nuber of square feet leased by approximately 10,000 square feet and are currently negotiating a reduced rental payment. We rent on a month-to-month basis a small hangar for storage purposes at Buckeye Airport, Arizona at a monthly rental of approximately $850 per month and we rent on a month-to-month basis a small hangar for our Hawk 4 Gyroplane at the Brigham City, Utah airport at a monthly rental of approximately $250 per month. We consider the condition of our leased facility to be good and adequate for the current level of our operations. Item 3.Legal Proceedings We are not involved in any material legal proceedings and, to the best of our knowledge, no material legal proceedings against the Company have been threatened.We are subject to the potential of various claims and legal actions arising in the ordinary course of business, including certain matters relating to past due amounts to creditors.The past due amounts are recorded as liabilities in our consolidated financial statements, and management believes that the amount, if any, that may result from other claims will not have a material adverse effect on our consolidated financial statements. Item 4.(Removed and Reserved) 22 PART II Item 5: Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a) Market Information. Since October 7, 2008, our common stock has been quoted on the National Quotation Bureau’s Pink Sheets under the symbol “GNBA.PK”As of October 6, 2011, the high bid and low asked quotation for our common stock on the Pink Sheets was $ .01 bid and $ .01 asked, respectively. The following table sets forth the high and low bid quotations for our common stock for each quarter during the two fiscal years ended June 30, 2011 and 2010.The quotations presented reflect inter-dealer prices, without retail markup, markdown, or commissions, and may not necessarily represent actual transactions in the common stock. Closing Prices Fiscal Year Ended June 30: High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ As reflected by the high and low prices on the foregoing table, the trading price of the common stock of the Company can be volatile with dramatic changes over short periods.The trading price may reflect imbalances in the supply and demand for our shares, market reaction to perceived changes in the industry in which we sell products and services, general economic conditions, and other factors.Investors are cautioned that the trading price of the common stock can change dramatically based on changing market perceptions that may be unrelated to us and our activities. (b) Number of equity security holders. The number of record holders of our common stock as ofOctober 6,2011 was approximately 1,600.This number counts each broker dealer and clearing corporation who holds shares for its customers as a single holder. 23 (c) Dividends. We did not declare or pay any cash dividends on our common stock during the past two fiscal years and we do not intend to declare any dividends in the foreseeable future. (d) Securities authorized for issuance under equity compensation plans. The Company’s Amended and Restated 2000 Stock Option Plan (the “Plan”) has been approved by our shareholders.Under the Plan, a maximum of 60,000,000 common shares are available for granting options to purchase common stock.We may issue both non-qualified stock options and qualified incentive stock options.We have also issued stock options and warrants outside the Plan which have been approved by our Board of Directors and which have been issued under no specific plan approved by our shareholders.The following table presents information concerning outstanding stock options and warrants issued by us as of June 30, 2011. Plan Category Number of Securities to be Issued Upon Exercise of Outstanding Options and Warrants Weighted-Average Exercise Price of Outstanding Options and Warrants Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) (a) (b) (c) Equity compensation plansapproved by securityholders $ Equity compensation plansnot approved by securityholders $ n/a Total See also the Notes to Consolidated Financial Statements for further information regarding the Plan and stock options and warrants issued by the Company. (e) Recent sales of unregistered securities. During the three months ended June 30, 2011, we did not issue any shares of our common stock or options and warrants to purchase shares of our common stock. (f) Purchases of equity securities by the registrant and affiliated purchasers. We have not adopted a stock repurchase plan and we did not purchase any shares of our equity securities during the last three months of the year ended June 30, 2011. 24 Item 6.Selected Financial Data Because the Company is a Smaller Reporting Company, this Item is not applicable to the Company. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Background The Company is engaged in the business of designing and developing new technology for gyroplane and gyrodyne rotor-wing aircraft for military and commercial uses.Following the delays in our Heliplane program for DARPA, lower than anticipated results from sales of SparrowHawk kits, and negative conditions in capital markets, we undertook cost-cutting measures that we hope will allow us to continue to develop our technology on a reduced scale.We have ceased production of the SparrowHawk and effected a substantial reduction in force and have reduced other operating expenditures as well.We currently have no significant operating revenues. We have completed work on those milestones of Phase I of the DARPA contract where we served as prime contractor and on Phase IB of the DARPA contract where we subsequently served as a subcontractor for rotor systems work to Georgia Institute of Technology (GT), with final payment received by us in September 2009.As of the date of this report, funding for Phase II has not subsequently been made available and our future involvement in this DARPA contract is not certain and cannot be guaranteed. Significant Series B Preferred Stock and Debt Obligations From 2006 through the present, we have obtained debt and equity financing primarily from certain lenders who are also stockholders of the Company.As of June 30, 2011, our obligations to such lenders included: 36% promissory notes issued during 2006 and 2007 in the aggregate principal amount of $4,400,000 (the “2006/2007 Notes”); a $46,660,000 Series B 15% Cumulative Preferred Stock Obligation; 15% secured promissory notes in the aggregate principal amount of $53,240,000 that were issued in satisfaction of accrued dividends of $36,962,000 on the Series B Preferred Stock through October 9, 2008 plus $18,274,000 in interest accrued and added to debt principal through June 30, 2011 (the “Dividend Notes”); and secured 15% promissory notes in the aggregate principal amount of $12,107,000 issued pursuant to the Note Purchase Agreement dated October 9, 2008 (the “Note Purchase Notes”).As discussed in more detail below, the redemption date of the Series B Preferred Stock and the maturity dates of the 2006/2007 Notes, the Dividend Notes and the Note Purchase Notes have been extended to October 31, 2011.We currently have no operating revenues to pay the interest accruing on the debt described above and we will be unable to repay such debt when it becomes due on October 31, 2011.Substantially all our assets have been pledged to secure our debts and if the lenders should fail to further extend the redemption dates and maturity dates for such debts as they have done in the past, such lenders could foreclose on substantially all our assets and we would be forced to discontinue our operations.No assurances can be given that the lenders will further extend the redemption and maturity dates for such preferred stock and debt obligations or that if extended, we will be able to generate revenue or other sources of funds in the significant amount required in order to service and ultimately repay such debt. 25 Going Concern Uncertainty The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.Because of the lack of significant operating revenues, recurring operating losses, negative cash flows from operations, the excess of current liabilities over current assets, and the stockholders’ deficit, there is substantial doubt about the Company’s ability to continue as a going concern. At June 30, 2011, we had total current liabilities of $157,294,000 and current assets of $314,000, resulting in a working capital deficiency of $156,980,000.At June 30, 2011, we had a total stockholders’ deficit of $165,529,000. We have ceased production of the SparrowHawk and, as discussed herein, currently are seeking to transfer the SparrowHawk and its technology to a joint venture to produce fully-assembled light gyroplanes.We have entered into an agreement with a Chinese company to form such a joint venture subject to approval by the Chinese regulatory authorities.There can be no assurance that we will be successful in this endeavor. The gyroplane technology capabilities of the Company, through the use of advanced software applied to the versatility of composite materials for rotorcraft, have led to the initial design by the Company of a new six passenger seat (plus pilot) aircraft, preliminarily named the Hawk 6, and now renamed the ArrowHawk.We believe this gyroplane aircraft extends and enlarges the commercial market potential of our smaller four-passenger Hawk 4 gyroplane, previously manufactured as a pre-production aircraft and currently flying for market demonstration purposes.We believe that the ArrowHawk can offer economic and performance advantages over competitive aircraft types for such applications as tour operations and pipe/power line patrol.As of the date of this Report, we are seeking funding to finalize the design and certification of the ArrowHawk for commercial production and for this purpose exhibited a full scale model of the ArrowHawk at the China International Aviation & Aerospace Exhibition in November 2010. In October, 2010, shortly prior to the Exhibition, the Chinese State Council, Central Military Commission, approved the “low-altitude airspace management reform guidance” that indicates an impending relaxation of regulations limiting the use of private and other commercial aircraft in China.We believe that as a result, business interest in the development of the commercial flight industry in China has been significantly stimulated.Our exhibit of the ArrowHawk in China in November, 2010 attracted substantial notice in this environment, including an invitation for our Chairman,Mr. David Groen, to be a keynote speaker at the “China International General Aviation Summit” held in Shanghai in April this year.This Conference, held in association with the Civil Aviation Administration of China (“CAAC”), dealt directly with “Opportunities and Challenges under China’s low-Altitude Airspace.”We believe Mr. Groen’s address on the utility of runway-independent gyroplanes to take advantage of those opportunities was well received. In this context, several Chinese parties have subsequently approached the Company to explore an interest in cooperation in the development of the ArrowHawk and other gyroplane and gyrodyne products for commercial use.We have held meetings with two such parties and in each case signed a non-binding Memorandum of Understanding (or equivalent agreement) (hereafter “MOU”) for potential development of civil gyroplanes using more advanced technology than the SparrowHawk.Neither MOU is therefore in conflict with the SparrowHawk Joint Venture agreement that has been submitted for Chinese government approval.There can be no assurance that these MOUs or other activities will enable the Company to be successful in obtaining the necessary funding for gyroplane programs. 26 In parallel with the ArrowHawk, we have undertaken the initial design of a smaller two-seat gyroplane, named the ShadowHawk, using comparable technology to that of the ArrowHawk and intended for aerial observation for both commercial and public agency usage.Consequently, the MOUs described above cover both gyroplanes.As with the ArrowHawk, we are seeking funding to finalize the design and certification of the ShadowHawk for commercial production.There can be no assurance that these MOUs or other activities will enable the Company to be successful in obtaining the necessary funding for gyroplane programs. We have completed work on Phase I of a contract with the U.S. Defense Advanced Research Projects Agency (“DARPA”) where we served as prime contractor to design a proof of concept high speed, long range, vertical takeoff and landing aircraft.This modern rotorcraft, named the “Heliplane” by DARPA, is an intended demonstration vehicle for future gyrodynes to be used in combat search and rescue roles.We were subsequently engaged by Georgia Institute of Technology (“GT”) as a subcontractor for rotor system work for Phase IB of the DARPA contract, with final payment received from GT in September 2009.As of the date of this report, funding for Phase II has not been made available.The future involvement of the Company in the DARPA contract is not certain and cannot be guaranteed, but the Company continues to seek opportunities with the Department of Defense (“DoD”) where it believes its Heliplane technology expertise can offer advantages for US military needs. The Company is a member of the Vertical Lift Consortium (“VLC”) established by the Department of Defense to provide opportunities for small VTOL research and development companies to develop VTOL platforms.We continue to advocate its Heliplane technology through the VLC and other avenues, but there is no assurance that these efforts will be successful. Our continuation as a going concern is dependent on obtaining additional outside financing and/or restructuring our debt obligations, including our Series B Preferred Stock, and ultimately attaining profitable operations.During the past two fiscal years, we have funded losses from operations primarily from the issuance of debt to related parties (current shareholders and lenders of the Company).Currently, we have no significant source of operating revenues, and will require additional outside funding to develop and sustain our future operations. In order to repay our debt obligations in full or in part when due, we will be required to raise significant capital from other sources.Alternatively, we will be required to negotiate further extensions of the Series B Preferred Stock maturity date and its notes payable, as we have accomplished in the past.There is no assurance, however, that we will be successful in these efforts. Included in current liabilities and the working capital deficiency at June 30, 2011 is a $46,660,000 Series B Preferred Stock obligation.The holders of the Series B Preferred Stock (the “Series B Holders”) have agreed to extend the redemption date of the Series B Preferred Stock from time to time and the current redemption date is October 31, 2011, or such later date as agreed to in writing by at least 80% of the Series B Holders. During 2006 and 2007, the Company obtained debt financing from the Series B Holders in the aggregate principal amount of $4,400,000 (the “2006/2007 Notes”).The 2006/2007 Notes provide for the payment of simple interest at the rate of 36% per annum.The maturity date for the 2006/2007 Notes has been extended from time to time and currently is October 31, 2011. 27 In October 2008, as part of a Note Purchase Agreement between the Company and the Series B Holders, we issued short-term interest bearing notes in the principal amount of $36,962,000 in satisfaction of the accrued and unpaid dividends on the Series B Preferred Stock through October 9, 2008 (the “Dividend Notes”).Because we had paid such dividends in kind by issuing additional shares of Series B Preferred Stock, the issuance of the Dividend Notes resulted in the redemption of $36,962,000 of Series B Preferred Stock.The Dividend Notes provide for the payment of interest at the rate of 15% per annum, compounded quarterly, and had an outstanding balance of $55,236,000 at June 30, 2011.The maturity date for the Dividend Notes has been extended from time to time and currently is October 31, 2011. The Note Purchase Agreement, as amended, provides for the periodic sale by the Company to the lenders of short-term promissory notes in the aggregate principal amount of up to $16,000,000 to provide us with operating capital, as specified in the draw requests for such notes (the “Note Purchase Notes”).The draw requests must be approved by the lenders.Through June 30, 2011, the lenders had purchased notes under the Note Purchase Agreement in the aggregate principal amount of $12,107,000 and the proceeds had been used by us to cover our minimum operating cash needs.In addition, $3,500,000 of the proceeds was used to partially redeem the Series B
